Pee Ctjbiam.
This is a suit to recover compensation for overtime work by a former Newark policeman. Plaintiff prevailed in part and on the City’s appeal the Appellate Division affirmed in an unreported opinion. We granted the City’s petition for certification. 59 N. J. 294 (1971). Thereafter a city ordinance was discovered which had provided for overtime pay in excess of the sum here involved. Plaintiff agrees he was paid that larger sum, although he says he did not understand that it represented compensation for overtime. His counsel agrees that these facts undercut the claim. We therefore do not reach the issues considered by the Appellate Division. The judgment of the Appellate Division is reversed and the matter is remanded to the trial court with directions to enter judgment for defendant. No costs for any party in any court.
For reversal—Chief Justice Weintbaub and Justices Ebancis, Peoctob, Hall and Mountain—5.
For affirmance—None.